Citation Nr: 1534565	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  12-02 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 percent for tinnitus.  

2.  Entitlement to an increased initial rating in excess of 10 percent prior to July 25, 2011 and in excess of noncompensable since July 25, 2011 for bilateral hearing loss, to include whether the reduction was proper. 

3.  Entitlement to an increased initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

4.  Entitlement to an increased initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.  

5.  Entitlement to an increased initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

6.  Entitlement to an increased initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

7.  Entitlement to an increased initial (compensable) rating from September 30, 2003 to February 22, 2012, in excess of 50 percent from February 23, 2012 to January 1, 2015, and in excess of noncompensable since January 1, 2015 for obstructive sleep apnea, to include whether the reduction was proper.  

8.  Entitlement to an increased initial rating in excess of noncompensable for hypertension.  

9.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Juan Puerto Rico and Nashville, Tennessee.  Jurisdiction of the claims file rests with the Nashville, Tennessee RO.  

The Veteran indicated in his January 2012 VA-9 form that he wanted a videoconference hearing, but he withdrew this request in March 2015.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records are located in Virtual VA.  The Veteran's March 2015 hearing withdrawal and some VA medical records are located in Veterans Benefits Management System.  

It is noted that recent rating action granted service connection for an additional disability of the right foot, with a 20 percent rating assigned.  The 30 percent rating for posttraumatic stress disorder was continued at 30 percent, and the 10 percent rating for the left foot disorder was continued at 10 percent.  While it is not clear whether appeal of any of these determinations will be undertaken, the grant of a new service connected disorder requires remand of the TDIU.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The maximum allowable schedular rating for tinnitus is 10 percent.  There is no evidence of symptoms which would require an extraschedular referral.  

2.  The Veteran's bilateral hearing loss was manifested, at worst, by a level IV rating in the right ear and a level III rating in the left ear.  He was initially rated 10 percent disabling by error prior to July 25, 2011.  The error was noted and the reduction in compensation was carried out appropriately under the law.

3.  The Veteran's peripheral neuropathy of the right upper extremity was manifested by mild incomplete paralysis of the median nerve.  

4.  The Veteran's peripheral neuropathy of the left upper extremity was manifested by mild incomplete paralysis of the median nerve.

5.  The Veteran's peripheral neuropathy of the right lower extremity was manifested by mild incomplete paralysis of the sciatic nerve.

6.  The Veteran's peripheral neuropathy of the left lower extremity was manifested by mild incomplete paralysis of the sciatic nerve.

7.  The Veteran's obstructive sleep apnea was manifested by use of a breathing assistance device at night and daytime hypersomnolence.  He was rated 50 percent disabled by error from February 23, 2012 until January 1, 2015.  The error was found and the reduction was carried out in accordance with law.

8.  The Veteran's hypertension was predominantly manifested by systolic pressure below 140 and diastolic pressure below 100.  There is some evidence of systolic pressure between 160 and 200 and diastolic pressure between 100 and 110.  He was granted service connection on a secondary basis due to aggravation of the disorder; it was manifested to a degree of 10 percent, but no more, prior to and after the grant of service connection, warranting the noncompensable rating.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.87, Diagnostic Code 6260 (2014).

2.  The criteria for an increased initial rating in excess of 10 percent prior to July 25, 2011 and in excess of noncompensable since July 25, 2011 for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).

3.  The criteria for an increased initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.123, 4.124, 4.124(a), Diagnostic Codes 8515, 8615 (2014).

4.  The criteria for an increased initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.123, 4.124, 4.124(a), Diagnostic Codes 8515, 8615 (2014).

5.  The criteria for an increased initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.123, 4.124, 4.124(a), Diagnostic Codes 8520, 8620 (2014).

6.  The criteria for an increased initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.123, 4.124, 4.124(a), Diagnostic Codes 8520, 8620 (2014).

7.  The criteria for an increased initial rating in excess of noncompensable from September 30, 2003 to February 22, 2012, in excess of 50 percent from February 23, 2012 to January 1, 2015, and in excess of noncompensable since January 1, 2015 for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.97, Diagnostic Code 6847 (2014).

8.  The criteria for an increased initial rating in excess of noncompensable for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As this is an appeal arising from the initial grants of service connection, the notice that was provided in May 2005, June 2005, October 2008, February 2009, and March 2012 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  The Veteran has not argued otherwise.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in December 2003, June 2005, June 2007, May 2008, March 2009, December 2010, January 2011, July 2011, April 2012, and October 2012.  There is no additional evidence that need be obtained.  

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  There is a higher maximum rating for every issue on appeal except tinnitus and no waiver has been received.  Therefore, those issues are still on appeal.  The issue of tinnitus may only be considered on an extraschedular basis.  

Bilateral Hearing Loss and Tinnitus

Entitlement to service connection for bilateral hearing loss and tinnitus was granted in a June 2009 rating decision.  A 10 percent evaluation was assigned to each disability.  The Veteran filed a general Notice of Disagreement in November 2009 and another that specifically mentioned bilateral hearing loss and tinnitus in February 2010.  A September 2011 rating decision found clear and unmistakable error in the assignment of a 10 percent rating for the Veteran's hearing loss disability and therefore reduced the rating to noncompensable.  The regulations concerning disability rating for hearing loss were undebatably misapplied as shown by the evidence then in the record.  As will be discussed below, an examination which was inadequate due to a lack of a Maryland CNC test was incorrectly used to rate the Veteran's hearing loss disability as 10 percent disabling.  Because this reduction in rating did not result in a reduction in compensation payments, no proposal of reduction was required.  Thus, the reduction was proper.

Recurrent tinnitus is to be assigned a 10 percent rating.  38 C.F.R. § 4.87, Diagnostic Code 6260. The rating notes that only a single evaluation is to be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  Id.  

Pursuant to 38 C.F.R. § 4.85, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  

The Veteran was afforded an audiology consult at a VA outpatient treatment center in January 2009.  There, he was noted to have bilateral constant tinnitus for the past 5-6 years.  Audiometric measurements were recorded and sensorineural hearing loss was noted, but as there was no Maryland CNC test, this examination is inadequate for rating purposes.  The RO initially assigned a 10 percent rating but later corrected it to a noncompensable rating, based on the inadequacy of the January 2009 consultation and consequent undebatable misapplication of the rating regulations.  The Veteran was also treated in April and June 2009, but no audiometric measurements were recorded.  

At the July 2011 examination, the Veteran described his tinnitus as causing difficulty with concentration and sleep, with increasing volume.  The examiner measured puretone thresholds in decibels:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
15
65
80
85
Left ear
25
65
85
95

The puretone threshold average was 61.25 decibels in the right ear and 67.5 in the left.  Combined with speech recognition scores of 80 percent in the right ear and 92 percent in the left, the right ear corresponds to level IV, and the left to level II hearing loss in Table VI.  Using those ratings in Table VII, the Veteran's disability is rated noncompensably.  

The application of 38 C.F.R. § 4.86(a) is not appropriate, in either ear, because not all the puretone thresholds between 1000 Hertz and 4000 Hertz are above 55 decibels.  38 C.F.R. § 4.86(b) is inapplicable because none of the 2000 Hertz readings is 70 decibels or higher.  

At the October 2012 examination, the Veteran stated his tinnitus had worsened, particularly in his right ear.  The examiner measured puretone thresholds in decibels:



1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
20
65
75
80
Left ear
10
60
85
100

The puretone threshold average was 60 decibels in the right ear and 63.75 in the left.  Combined with speech recognition scores of 88 percent in the right ear and 90 percent in the left, the right ear corresponds to level III, and the left to level III hearing loss in Table VI.  Using those ratings in Table VII, the Veteran's disability is rated noncompensably.  

The application of 38 C.F.R. § 4.86(a) is not appropriate, in either ear, because not all the puretone thresholds between 1000 Hertz and 4000 Hertz are above 55 decibels.  38 C.F.R. § 4.86(b) is inapplicable because none of the 2000 Hertz readings is 70 decibels or higher.  

The Veteran has submitted lay statements which note his ongoing hearing loss and tinnitus.  The Veteran specifically noted in January 2012 that while in service he was told that his hearing loss was at least 50 percent.  The Veteran was discharged in January 1972 and entitlement to service connection for bilateral hearing loss was granted in September 2008.  Therefore, the timeframe referenced in his statement is outside his effective date, which he has not appealed.  Moreover, it is not known who made that comment and what evidence it might have been based on.  Current hearing loss is not sufficient to grant a compensable rating under the legal standards now in effect.

Here, the Veteran's tinnitus is noted to be loud ringing, worse in the right ear, which causes difficulty with concentration and sleep.  There is no evidence that there are symptoms which are beyond the scope of the rating schedule in Diagnostic Code 6260.  There is no higher schedular rating and no basis for an extraschedular rating.  Therefore, the Board cannot grant an increased rating for the Veteran's tinnitus.  

The Veteran's hearing was manifested by a level IV rating in the right ear and a level II rating in the left ear at the July 2011 VA examination.  His hearing was manifested by a level III rating bilaterally in the October 2012 VA examination.  It must be noted that disability evaluations for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Given the objective findings the Board is compelled to conclude that an increased rating is not in order.

Peripheral Neuropathy of the Upper and Lower Extremities Bilaterally

The Veteran is claiming entitlement to an increased initial rating for peripheral neuropathy of the upper and lower extremities bilaterally.  VA granted entitlement to service connection for peripheral neuropathy of the lower extremities in a June 2008 rating decision.  In this decision, each extremity was initially assigned a noncompensable rating which was then increased to 10 percent.  The Veteran claimed an increased rating in February 2009.  In a June 2009 rating decision, VA granted entitlement to service connection for the upper extremities.  In April 2010, a Board decision increased the initial ratings of the lower extremities to 10 percent starting at the date of the claim.  Therefore, each extremity was assigned a 10 percent rating since the grant of service connection.  The Veteran appealed these ratings in a June 2010 Notice of Disagreement.

In rating neurological symptoms, the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances are to be considered.  38 C.F.R. § 4.120.  

Diagnostic Code 8620, neuritis of the sciatic nerve, is rated under Diagnostic Code 8520.  Diagnostic Code 8520 provides that a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and, an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620.   

Diagnostic Code 8615, neuritis of the median nerve is rated under Diagnostic Code 8515.  Diagnostic Code 8515 provides that a 10 percent evaluation is warranted for mild incomplete paralysis of the median nerve on either the major or minor side; for moderate incomplete paralysis, an evaluation of 30 percent for the major side and 20 percent for the minor side is warranted; for severe incomplete paralysis, an evaluation of 50 percent for the major side and 40 percent for the minor side is warranted; and for complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with trophic disturbances an evaluation of 70 percent for the major side and 60 percent for the minor side is warranted.  Id. at Diagnostic Codes 8515, 8615.  

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  The words "moderate," "moderately severe," and "severe" are not defined in the rating schedule, and the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  

The Veteran was afforded a VA examination for diabetes in June 2005.  There, the examiner noted that the feet were warm and well-perfused and that sensation was intact to light touch throughout.  Despite this, the examiner diagnosed peripheral neuropathy as a complication of diabetes.  

The Veteran was afforded another VA examination in June 2008.  There, his lower extremities were noted to be cool and his left dorsalis pedal pulse was absent.  There was diminished position sense, diminished sensation to pinprick, diminished vibration sense in the toes bilaterally and diminished Achilles reflex.  The examiner diagnosed mild incomplete paralysis of the sciatic nerve bilaterally. 

The Veteran was afforded a peripheral nerves VA examination in March 2009.  There, the Veteran stated he did not have numbness or other symptoms in his hands, but that he did have numbness and pins in his toes bilaterally.  The examiner noted that the Veteran tested positive for upper extremity peripheral neuropathy during the physical examination.  The examiner described this as decreased vibratory and light touch sensation to palmer surface of the finger to PIP joints bilaterally.  The examiner also found similar decreased sensation in the toes, greater on the left.  The examiner noted median and ulnar polyneuropathy.  Ankle reflexes were noted to be slightly decreased.  The examiner diagnosed incomplete mild paralysis of the sciatic nerves bilaterally and peripheral neuropathy of the upper extremities.  The examiner noted that the upper extremities diagnosis manifested with numbness, paralysis, and neuritis.  The examiner described the effects on occupation as mild, but significant in that they decreased the Veteran's manual dexterity and fine motor control activities requiring fingertip dexterity.  

The Veteran was afforded a VA examination for peripheral neuropathy in April 2012.  The examiner noted moderate intermittent pain that was usually dull, moderate paresthesias and/or dysthesias, and moderate numbness in the lower extremities.  The examiner also noted mild numbness in the upper extremities.  Strength and deep tendon reflexes were full.  Decreased light touch was noted in the hands/fingers and foot/toes bilaterally.  Position sense and vibration sensation were normal.  There was no muscle atrophy or trophic changes.  The examiner marked that the Veteran had mild incomplete paralysis of the median and sciatic nerves bilaterally.  

The Veteran has submitted lay statements such as the one in January 2012 stating that he has pain, numbness, and burning in his extremities.  

Here, the Veteran's peripheral neuropathy is manifested by symptoms such as decreased sensation, numbness, pain, and pins and needles.  The March 2009 VA examiner stated there was upper extremity paralysis but did not specify if it was complete or incomplete.  Because of that examiner's description of the effects on the Veteran's occupational abilities as mild with decreased manual dexterity and fine motor control, this supports the April 2012 examiner's conclusion that the paralysis was mild and incomplete.  The examiners are in agreement the lower extremities suffer from mild incomplete paralysis of the sciatic nerve.  There is no evidence of moderate or greater paralysis of the median or sciatic nerves.  Therefore, the Board cannot grant an increased rating for any peripheral neuropathy disability.  

Obstructive Sleep Apnea

When reduction in an evaluation is contemplated, and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore. The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e). Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  

VA granted entitlement to service connection for sleep apnea in an April 2010 Board decision, based on aggravation by the Veteran's diabetes.  A rating decision the same month assigned a noncompensable rating based on baseline evaluation of 50 percent which was not aggravated beyond 50 percent by the Veteran's diabetes.  Therefore, the 50 percent rating with diabetes was subtracted from the 50 percent pre-diabetes aggravation rating, resulting in an initial noncompensable rating.  The Veteran filed a notice of disagreement in June 2010.  VA increased the rating to 50 percent in a September 2012 rating decision, but did not explain why.  This rating was then proposed to be decreased to noncompensable in a June 2014 rating decision.  VA based this proposed reduction on the clear and unmistakable error that the September 2012 rating decision failed to take into account that service connection for sleep apnea was based on aggravation and did not subtract the baseline disability.  VA reduced the Veteran's sleep apnea rating to noncompensable rating decision in October 2014, based on a lack of evidence showing the proposed reduction was incorrect.  All appropriate time limits were followed and the law was properly applied.  The reduction was proper.

Sleep Apnea Syndromes (Obstructive, Central, Mixed) which are asymptomatic but have documented sleep disorder breathing are to be evaluated noncompensably.  Sleep apnea with persistent day-time hypersomnolence warrants a 30 percent evaluation.  Sleep apnea which requires use of breathing assistance device such as a continuous airway pressure (CPAP) machine warrants a 50 percent rating.  Sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or which requires tracheostomy warrants a 100 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6847.  

The Veteran sought private treatment as early as March 1996 for his sleep apnea.  

Medical records from his Social Security disability decision note sleep apnea as early as December 2003.  

The Veteran was afforded a VA examination for sleep apnea in June 2007.  There, he was noted to have been diagnosed with sleep apnea about 15 years previously.  The examiner noted that the Veteran had used a CPAP machine since then and that he still experienced some daytime somnolence and fatigue.  

VA outpatient treatment in November 2010 shows the Veteran's continued use of a CPAP machine.  

The Veteran was afforded a VA examination in January 2011.  There, the examiner noted that the Veteran began his CPAP therapy on a setting of 12 when first diagnosed, and that this setting was unchanged.  The examiner noted there was no history of hospitalization, respiratory disease trauma, or respiratory neoplasm.  Pulmonary findings indicated no evidence of abnormal breath sounds.  

The Veteran was also afforded a VA examination in April 2012.  There, the examiner noted the Veteran required a CPAP machine and had persistent daytime hypersomnolence.  The examiner stated the Veteran was still positive for obstructive sleep apnea, per a March 2012 sleep study and that this sometimes caused him to fall asleep at work.  The examiner noted there were no other significant diagnostic test findings or results.  

A July 2014 private medical treatment record shows a recommendation of continued CPAP therapy.  

The Veteran submitted a January 2012 lay statement concerning his sleep apnea, but did not show any evidence of respiratory failure or other symptoms.  

VA followed the proper procedure for notification of a reduced rating.  A rating decision proposing the reduction was issued in June 2014.  This proposal set forth all material facts and reasons for the reduction.  The Veteran was notified at his latest address of record of the contemplated action and furnished detailed reasons therefore. He has not argued otherwise.  The rating decision reducing the rating to noncompensable was issued in October 2014, over 60 days after the proposal.  

Here, the evidence shows that the Veteran's disability warrants a 50 percent rating prior to deduction from the baseline severity.  The Veteran's sleep apnea was diagnosed as early as 1996 and he was given a CPAP machine which he uses every night.  The Veteran also consistently displays daytime hypersomnolence.  The evidence shows the Veteran does not have chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that he requires a tracheostomy.  Therefore, the Veteran's sleep apnea does not merit a rating in excess of 50 percent.   

As noted above, the baseline level of severity of sleep apnea was 50 percent disabling.  This level of disability continued throughout the pendency of the appeal.  Per 38 C.F.R. § 3.310(b), the baseline severity is deducted from the current severity to determine the Veteran's disability rating.  50 deducted from 50 is 0 and therefore a noncompensable rating is warranted.  The Board cannot award an increased rating at any point because at no point was the disability more than 50 percent disabling.  Thus, given the provisions concerning aggravation, a compensable rating was warranted at no time during the appeal period.

Hypertension

Entitlement to service connection for hypertension secondary to diabetes was granted in an April 2010 Board decision.  A rating decision the same month assigned a noncompensable rating.  The rating decision stated that the Veteran's baseline hypertension disability was 10 percent disabling prior to his diabetes diagnosis in 2002.  Since the diabetes diagnosis, the Veteran's hypertension was still 10 percent disabling.  Deducting the current disability from the baseline severity resulted in a noncompensable rating.  The Veteran appealed this rating in a June 2010 Notice of Disagreement.  

Hypertensive vascular disease (hypertension and isolated systolic hypertension) is to be rated according to 38 C.F.R. § 3.104, Diagnostic Code 7101.  Hypertension with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control warrants a 10 percent rating.  Hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more warrants a 20 percent rating.  Hypertension with diastolic pressure predominantly 120 or more warrants a 40 percent rating.  Hypertension with diastolic pressure predominantly 130 or more warrants are 60 percent rating.  A note after the Diagnostic Code states: Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 3.104, Diagnostic Code 7101.  

The Veteran was afforded a VA diabetes examination in December 2003.  There, his blood pressure was noted to be 175/105, 161/100, and 168/102.  

A private treatment record from November 2004 shows that the Veteran's blood pressure was 120/80.  The clinician noted that the Veteran's blood pressure out of the office was 115/70.  

A May 2005 Social Security disability decision noted the Veteran had high blood pressure and listed hypertension as a primary diagnosis.  

A VA diabetes examination in June 2005 showed blood pressure of 164/86.  A VA examination in June 2007 noted blood pressure readings of 139/87, 131/74, and 111/75.  

In July 2007, the Veteran underwent a heart stress test at a VA outpatient treatment center.  There, the Veteran's peak blood pressure was noted to be 160/98.  

At a May 2008 VA diabetes examination, the Veteran's blood pressure was 133/93, 140/90, and 130/80.  At a September 2009 VA examination, the Veteran's blood pressure was 130/72.  

VA outpatient treatment records note blood pressure of 140/90 in February 2008, 130/79 is December 2008, 122/82 in March 2009, 128/79 in September 2009, and 134/82 and 134/84 in July 2010.  

Private treatment records show blood pressure of 124/80 in June 2009, 134/80 in March 2010, and 128/80 in November 2011.  

A VA examination in December 2010 found blood pressure of 134/84, 128/79, and 125/78.  A VA examination in April 2012 showed blood pressure readings of 113/76, 115/74, and 115/81.  

The Veteran submitted a January 2012 lay statement regarding his hypertension, but did not show evidence of any blood pressure readings.  

Here, the Veteran's blood pressure readings most close match a 10 percent rating.  The Veteran's diastolic blood pressure was predominantly 100 or more and his systolic blood pressure was predominantly 160 or more in the December 2003 VA examination.  There, his blood pressure was 175/105, 161/100, and 168/102.  Since then, his diastolic blood pressure has not been 100 or more.  The Veteran's systolic blood pressure peaked at 164 in June 2005 and at 160 during a heart stress test in July 2007, but otherwise remained at 140 or less.  Neither of the peak pressures was found as part multiple readings group.  The Veteran's blood pressure was never 200/110 or greater for either measurement.  Therefore, the disability most closely approximates a 10 percent rating.  

As discussed above, the Veteran's hypertension was 10 percent disabling prior to the 2002 diagnosis of diabetes, and continued to be 10 percent disabling since then.  There is no difference between the baseline and current severity.  As hypertension is service-connected secondary to aggravation from diabetes, the baseline is deducted from the current severity, resulting in a noncompensable rating.  As there is no increase in the current severity, the Board cannot grant an increased (compensable) rating for hypertension.  

Staged ratings are inapplicable as the Veteran's symptoms are unchanged during the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board notes that some of the Veteran's ratings appear staged, but this is due to clear and unmistakable errors by VA, not to any change in severity of symptoms.  

Extraschedular Ratings

The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria.  The effects of his disabilities, including numbness, pain, ringing in the ears, hearing loss, CPAP machine usage, hypersomnolence, and high blood pressure, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

As the preponderance of the evidence is against the claims the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to an increased initial rating in excess of 10 percent for tinnitus is denied.  

Entitlement to an increased initial rating in excess of 10 percent prior to July 25, 2011 and in excess of noncompensable since July 25, 2011 for bilateral hearing loss is denied.  

Entitlement to an increased initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.  

Entitlement to an increased initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.  

Entitlement to an increased initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.  

Entitlement to an increased initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.  

Entitlement to an increased initial (compensable) rating from September 30, 2003 to February 22, 2012, in excess of 50 percent from February 23, 2012 to January 1, 2015, and in excess of noncompensable since January 1, 2015 for obstructive sleep apnea is denied.  

Entitlement to an increased initial rating in excess of noncompensable for hypertension, as part of his diabetes mellitus rating is denied.  


REMAND

The Veteran meets the schedular criteria for TDIU.  It is noted that a recent rating action has granted service connection for a right foot disorder, and assigned a 20 percent rating.  The Veteran now has a combined 80 percent rating, and to ensure due process, additional development is needed as to this issue.  

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Then, in order to establish a comprehensive picture of the Veteran a Social and Industrial Survey or a Vocational Rehabilitation Survey should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  After numbers 1 and 2 have been completed, and whether or not additional records are obtained, schedule the Veteran for a Social and Industrial or Vocational Rehabilitation service with an appropriate specialist.  All service connected disorders should be considered and all appropriate testing undertaken.  All functional and/or employment limitations should be set out.  If it is determined that more recent medical evidence, via examination(s) is needed such examination(s) should be scheduled. 

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


